863 F.2d 48
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.INDEPENDENT TELEPHONE COMPANY, INC., Plaintiff-Appellant,v.AT & T COMMUNICATIONS OF the SOUTH CENTRAL STATES, INC.,Defendant-Appellee.
No. 88-5164.
United States Court of Appeals, Sixth Circuit.
Nov. 18, 1988.

Before KEITH, NATHANIEL R. JONES, and MILBURN, Circuit Judges.
PER CURIAM:


1
Appellant, Independent Telephone Company, Inc.  ("Independent"), appeals from the order of the district court granting summary judgment to appellee AT & T Communications of the South Central States, Inc.  ("AT & T"), on Independent's action against AT & T.  The district court held that Independent's action was barred by the doctrine of res judicata, as Independent had raised identical issues in a prior proceeding before the Public Service Commission of the Commonwealth of Kentucky.  AT & T Communications of the South Central States, Inc. v. Independent Telephone Company, Inc., No. 9703.


2
We have reviewed the briefs and record in this case, and we have heard argument by counsel.  Upon review, we find no error warranting reversal and therefore AFFIRM the judgment based upon the opinion of the district court, the Honorable Thomas A. Ballantine, Jr., Western District of Kentucky.